EXECUTION VERSION


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of April 18, 2017, is made
by and between Function (X), Inc., a Delaware corporation (“Company”), and the
holder of the Note (as defined herein) signatory hereto (the “Holder”).


WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of July 8, 2016, by and between the Company and assignor
to Holder of $3,000,000 original principal amount of 12% Secured Convertible
Promissory Note Due July 8, 2017 (the “Original Note”), the Company and Holder,
desire to enter into this Agreement with respect to the Original Note, and in
order to enter into the additional agreements of the parties as set forth
herein; and


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Original Note for: (A) a new
12% Secured Convertible Promissory Note in the original principal amount of
$3,284,000 due June 1, 2017 (the “New Note”), which is convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”)
at a conversion price of $1.05 per share; and (B) 440 Shares of the Company’s
Series F Convertible Preferred Stock, par value $0.001 per shares to be issued
to the Holder on June 1, 2017 convertible into (i) 4,400,000 shares of Company
Common Stock plus (ii) such additional shares of common stock such that the
total number of shares has, at a minimum, the Market Value (as defined in the
New Note), (the “Shares”, and collectively with the New Note, the “Exchange
Securities”) pursuant to the terms, and subject to the conditions, set forth
herein; and


WHEREAS, the Shares shall be issued pursuant to the Certificate of Designation
therefore to be filed with the State of Delaware substantially in the form of
the Certificate of Designation therefore in the form of Exhibit A annexed
hereto.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.    Terms of the Exchange. The Company and Holder agree that the Holder will
exchange the Note and will relinquish any and all other rights he may have under
the Note in exchange for the Exchange Securities, consisting of the New Note
substantially in the form of Exhibit B annexed hereto, and the Shares. Holder
waives any and all defaults or claimed defaults under the Note occurring prior
to the date hereof.


2.    Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall deliver the Original
Note to the Company and the Company shall deliver to the Holder the New Note and
shall pay to Sichenzia, Ross Ference Kesner LLP, counsel to Holder, the fees and
expenses of counsel to Holder in the amount of $10,000. On June 1, 2017, without
any further action by the Holder, the Company shall deliver the Shares in
accordance with the terms hereof.


a.
Further AssurancesEach party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



4.    Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:


a.     Authorization; Enforcement. The Holder has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Holder and no further
action is required by the Holder.  This Agreement has been (or upon delivery
will have been) duly executed by the Holder and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Holder enforceable against the Holder in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
b.     Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.


c.     Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Exchange
Securities. Holder is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.


d.     Legend. The Holder understands that the Exchange Securities have been
issued (or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


e.     Removal of Legends. Certificates evidencing the Shares and Common Stock
into which the New Notes are convertible (the “Conversion Shares”) shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Shares or
Conversion Shares is effective under the Securities Act, (ii) following any sale
of such Shares or Conversion Shares pursuant to Rule 144 (as defined herein)
(assuming the transferor is not an affiliate of the Company), (iii) if such
Shares or Conversion Shares are eligible to be sold, assigned or transferred
under Rule 144 and the Holder is not an affiliate of the Company (provided that
the Holder provides the Company with reasonable assurances that such Shares and
Conversion Shares are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of the Holder’s counsel), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144), provided
that the Holder provides the Company with an opinion of counsel to the Holder,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Shares or Conversion Shares may be made without registration
under the applicable requirements of the Securities Act or (v) if such legend is
not required under applicable requirements of the Securities Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the Commission). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) business days following the
delivery by the Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Shares or Conversion Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from the Holder as may be required above in
this Section 4(e), as directed by the Holder, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Common Stock are Shares or Conversion Shares, credit
the aggregate number of shares of Common Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Shares or Conversion Shares that is free from all restrictive
and other legends, registered in the name of the Holder or its designee. The
Company shall be responsible for payment of any transfer agent fees or DTC fees
with respect to any issuance of Shares or Conversion Shares or the removal of
any legends with respect to any Shares or Conversion Shares in accordance
herewith, including, but not limited to, fees for the opinions of counsel
rendered to the transfer agent in connection with the removal of any legends and
shall instruct the Company’s counsel to timely issue all such opinions upon the
request of Holder.


f.    Legal Opinion of Company Counsel. If the Company’s transfer agent requires
an opinion of Company counsel in order to remove the legend pursuant to Section
4(e)(ii) above, Company counsel shall deliver an opinion that the legend can be
removed pursuant to the requirements of Rule 144 within 3 business days
following the delivery by the Holder of such representations and warranties that
Company counsel shall reasonably request, including without limitation that the
Holder is not an affiliate of the Company.


g.     Restricted Securities. The Holder understands that: (i) the Shares and
Conversion Shares have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
the Holder shall have delivered to the Company (if requested by the Company) an
opinion of counsel to the Holder, in a form reasonably acceptable to the
Company, to the effect that such Shares or Conversion Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration (subject to the Company’s obligations with
respect to opinions in the immediately preceding paragraph), or (C) the Holder
provides the Company with reasonable assurance that such Shares or Conversion
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Conversion Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Shares or
Conversion Shares under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Shares or Conversion Shares under the Securities Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder.


5.    Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Holder:


a.    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and, except for any stockholder approval as
may be required by NASDAQ Listing Rules in connection with the issuance of the
Conversion Shares, no further action is required by the Company, the Board of
Directors of the Company or the Company’s stockholders in connection therewith,
including, without limitation, the issuance of the New Note, the Shares and the
reservation for issuance and issuance of Conversion Shares issuable upon
conversion of the New Note have been duly authorized by the Company's Board of
Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders.  This Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


b.    Organization and Qualification. Each of the Company and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.


c.    No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the New Note, the Shares and reservation for issuance and issuance of the
Conversion Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Capital Market (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.


d.    No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Exchange
Documents. Except as set forth in Schedule I, the Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
e.    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Exchange Securities is exempt from registration under the
Securities Act. The offer and issuance of the Exchange Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof. The Company covenants and represents to the Holder that
neither the Company nor any of its Subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Exchange Documents.
f.    Issuance of Securities. The issuance of the Exchange Securities and the is
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. Upon issuance or conversion in accordance with the terms of the New
Note, the Conversion Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
g.    Transfer Taxes. As of the date of this Agreement, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the Exchange Securities to be exchanged with
the Holder hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.
h.    Equity Capitalization. Except as disclosed in the SEC Documents (as
defined below): (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the in the Company’s filings with the
Commission (the “SEC Documents”) which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. The Company has
furnished to the Holder true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents.
i.    Shell Company Status. The Company is not and has never been an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.
    
6.     Additional Acknowledgments. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder as such
Rule 144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the New Note (including the Conversion Shares
upon conversion of the New Note) and the Shares tacks back to July 8, 2016, the
issue date of the Original Note. The Company agrees not to take a position
contrary to this paragraph.


7.
Miscellaneous.



a.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. All of the
rights of Holder and obligations of Company set forth herein shall be equally
applicable to successors and assigns of Holder to the same extent as if named
herein directly, upon the assignment of all or any portion of the New Note to
such succor or assign.


b.Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
c.Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
d.Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
e.Notices. Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent (i)
postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.


If to the Company, to:
Function (X), Inc.

902 Broadway, 11th Floor
New York, NY 10010
Attention: Chief Executive Officer


If to Holder, to the address set forth on the signature page of the Holder    
f.Expenses. Except as otherwise set forth herein, the parties hereto shall pay
their own costs and expenses in connection herewith.
g.Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
h.Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


i.    Reporting Status. For the period beginning on the date hereof and ending
on the later of (i) two (2) years from the date hereof; (ii) the date the New
Note is no longer outstanding and (iii) the date no Shares or Conversion Shares
are held by Holder or any successors or assigns of Holder (the “Restricted
Period”), the Company shall timely file all reports required to be filed with
the Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the Company shall continue to timely file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise no longer require or permit such filings. At any time during the
period commencing from the date hereof and ending at such time that all of the
shares of Common Stock issuable upon conversion of the New Note (the “Underlying
Shares’) may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to Holder’s other available remedies, the Company shall pay to
Holder, in cash, as partial liquidated damages and not as a penalty, by reason
of any such delay in or reduction of its ability to sell the Underlying Shares,
an amount in cash equal to one percent (1.0%) of the greater of (x) the product
of (A) the aggregate number of shares of Underlying Shares to which the Holder
is entitled pursuant to conversion of the New Note then held and (B) the Closing
Sale Price of the Common Stock on the Trading Day immediately preceding the day
of a Public Information Failure; and on every thirtieth (30th) day (pro rated
for periods totaling less than thirty days) thereafter until the earlier of (a)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required  for Holder to transfer the Underlying
Shares pursuant to Rule 144.  The payments to which Holder shall be entitled
pursuant to this Section 7(i) are referred to herein as “Public Information
Failure Payments.”  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) business day
after the event or failure giving rise to the Public Information Failure
Payments is cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit Holder’s right to pursue actual
damages for the Public Information Failure, and Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. “Closing
Sale Price” means, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, L.P. (“Bloomberg”), or, if the Principal Market begins to operate on
an extended hours basis and does not designate the closing bid price or the
closing trade price (as the case may be) then the last bid price or last trade
price, respectively, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. “Trading Day” means, as applicable, (x) with respect
to all price determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.
j.    Listing. The Company shall use reasonable best efforts to promptly secure
the listing or designation for quotation (as the case may be) of all of the
Conversion Shares upon the Principal Market or any other national securities
exchange or automated quotation system, upon which the Common Stock is then
listed or designated for quotation (as the case may be) (subject to official
notice of issuance) (but in no event later than the date of this Agreement) and
shall use reasonable best efforts to maintain such listing or designation for
quotation (as the case may be) of all Conversion Shares from time to time
issuable under the terms of this Agreement on such national securities exchange
or automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Global Market, the
Nasdaq Global Select Market, the Nasdaq Capital Market, the OTCQB or the OTCQX
or any successor thereto (each, an “Eligible Market”). Neither the Company nor
any of its Subsidiaries shall take any action which could be reasonably expected
to result in the delisting or suspension of the Common Stock on an Eligible
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 7(j).
k.    Pledge of Securities. The Company acknowledges and agrees that the
Exchange Securities, Shares and Conversion Shares may be pledged by the Holder
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Exchange Securities, Shares or Conversion
Shares. The pledge of Exchange Securities, Shares or Conversion Shares shall not
be deemed to be a transfer, sale or assignment of the Exchange Securities,
Shares or Conversion Shares hereunder, and if the Holder effects a pledge of
Exchange Securities, Shares or Conversion Shares it shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement. The Company hereby agrees to execute and
deliver such documentation as a pledgee of the Exchange Securities, Shares or
Conversion Shares may reasonably request in connection with a pledge of the
Exchange Securities, Shares or Conversion Shares to such pledgee by the Holder.
l.    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other person that Holder is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Holder
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving the Exchange Securities or Conversion Securities under the
Exchange Documents or under any other agreement between the Company and the
Holder.
m.    Securities Laws Disclosure; Publicity. The Company shall by 8:30 a.m. (New
York City time) (a) on the first (1st) Business Day after this Agreement has
been executed, issue a press release disclosing the material terms of the
transactions contemplated hereby and (b) within four (4) Business Days after
this Agreement has been executed, file a Current Report on Form 8-K with the
SEC, including the Exchange Documents as exhibits thereto (the “8-K Filing”).
From and after the issuance of such press release and the filing of the 8-K
Filing, the Company shall have publicly disclosed all material, non-public
information delivered to the Holder by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees or agents. The Company
and Holder shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other, which consent shall not unreasonably be withheld.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Holder, or include the name of Holder in any filing with the SEC or any
regulatory agency, without the prior written consent of Holder, except to the
extent such disclosure is required by law in which case the Company shall
provide the Holder with prior notice of such disclosure or if such disclosure is
pursuant to the Registration Rights set forth herein and the Registration Rights
Agreement. The Company understands that any such disclosure shall cause
irreparable harm and Holder shall be entitled to injunctive relief and
liquidated damages in connection therewith.
n.     Integration. The Company shall not, and shall use its best efforts to
ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the Exchange Securities or Conversion
Securities in a manner that would require the registration under the Securities
Act of the Exchange Securities or Conversion Securities.
o.    Reservation of Securities.
(i)    The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Exchange Documents in such amount as
may then be required to fulfill its obligations in full under the Exchange
Documents, but not less than 125% of the maximum number of shares of Common
Stock issuable pursuant to the Exchange Documents (the “Required Minimum”).
(ii)     If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall approve the amendment of the Company’s
Certificate of Incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum and submit such
amendment to the Company’s stockholders for approval, as soon as possible and in
any event not later than the 60th day after such date.
(iii)    The Company shall, if applicable: (i) in the time and manner required
by the Principal Market on which the Company’s Common Stock is then primarily
traded (the “Principal Market”), prepare and file with such Principal Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Principal Market as soon as possible
thereafter, (iii) provide to the Subscribers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Principal
Market or another Principal Market. The Company will then take all commercially
reasonable action necessary to continue the listing or quotation and trading of
its Common Stock on a Principal Market for as long as any Subscriber holds
Securities, and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market at least until five years after the Closing Date. In the event
the aforedescribed listing is not continuously maintained for five years after
the Closing Date (a “Listing Default”), then in addition to any other rights the
Subscribers may have hereunder or under applicable law, on the first day of a
Listing Default and on each monthly anniversary of each such Listing Default
date (if the applicable Listing Default shall not have been cured by such date)
until the applicable Listing Default is cured, the Company shall pay to each
Subscriber an amount in cash, as partial liquidated damages and not as a
penalty, equal to one (1%) percent of the Aggregate Purchase Price of Shares or
Conversion Shares calculated on an “as converted” basis, as the case may be,
held by such Subscriber on the date of a Listing Default. If the Company fails
to pay any liquidated damages pursuant to this Section in a timely manner, the
Company will pay interest thereon at a rate of 1.5% per month (pro-rated for
partial months) to the Subscriber, up to a maximum of sixteen (16%) percent for
such interest and liquidated damages amounts, collectively.
p.     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Exchange Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide Holder or its agents or counsel with any information that
the Company believes constitutes or could constitute material non-public
information, and Holder agrees, and shall direct its agents and counsel not to,
request any material non-public information from the Company or any Person
acting on its behalf, unless prior thereto Holder shall have executed a written
agreement with the Company regarding the willingness to accept receipt of such
material non-public information and acknowledges the confidentiality and use of
such information and the Company’s covenant to file a further SEC filing or
report and the period in which such information shall remain confidential or be
required to not be disclosed. The Company understands and confirms that Holder
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company and Holder or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and Holder or any of its affiliates on the
other hand, shall terminate.
q.    Limitations on Issuances and Financings. During the Restricted Period,
except with respect to (i) financing the Company’s general working capital needs
of up to $1,000,000 and (ii) advances with respect to any line of credit with
Robert F.X. Sillerman or his affiliates (“RFXS”) which is in effect on the date
of this Agreement, the Company shall not incur any indebtedness whose principal
purpose is for financing the business or operations of the Company or any
affiliate of the Company (or modify any of the foregoing which may be
outstanding) to any person or entity, without the express written consent of the
Holder.
r.    Capital Changes. During the Restricted Period, the Company shall not
undertake a reverse or forward stock split or reclassification of the Common
Stock without ten (10) days prior written notice to Holder, unless such reverse
split is made in conjunction with the listing of the Common Stock on a national
securities exchange or maintaining compliance with such listing.
s.    Subsequent Equity Sales. During the Restricted Period, except for Excepted
Issuances, the Company will not, without the consent of Holder: (A) enter into
any Equity Line of Credit or similar agreement, nor issue nor agree to issue any
common stock, Common Stock Equivalents, floating or Variable Priced Equity
Linked Instruments nor any of the foregoing or equity with price reset rights
(subject to adjustment for stock splits, distributions, dividends,
recapitalizations and the like) (collectively, the “Variable Rate
Transaction”).   For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(1) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (i) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (ii) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (2) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions) and (B)
issue any equity or equity-linked convertible securities with an exercise or
conversion price lower than the then applicable Conversion Price per share.  For
purposes of determining the total consideration for a convertible instrument
(including a right to purchase equity of the Company) issued, subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance, the consideration will be deemed to be the
actual cash amount received by the Company in consideration of the original
issuance of such convertible instrument. “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock. “Excepted Issuances” shall mean (i)
the issuance of shares of Common Stock or options to purchase Common Stock
issued to directors, officers, employees or consultants of the Company pursuant
to any Approved Stock Plan, provided that the exercise price of any such options
is not lowered after issuance by subsequent amendment thereof, none of such
options are amended subsequent to issuance to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
subsequent to issuance otherwise materially changed in any manner that adversely
affects any of the Holders; (ii) the issuance of shares of Common Stock issued
upon the conversion or exercise of Convertible Securities or contractual
agreements (other than options to purchase Common Stock or other equity
incentive awards issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the date hereof, provided that the conversion
price of any such Convertible Securities (other than options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) is not lowered by subsequent amendment, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are subsequently
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such Convertible Securities (other than options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Holders; (iii) the Conversion Shares issuable upon
conversion of the Shares; and (iv) shares of common stock or securities
convertible into shares of common stock for acquisitions of businesses or assets
in transactions that are approved by a majority of the Company’s independent
directors. “Approved Stock Plan” shall mean any employee benefit plan which has
been approved by the board of directors of and stockholders the Company on or
prior to the date hereof pursuant to which shares of Common Stock and standard
options to purchase Common Stock may be issued to any employee, officer,
director or consultant for services provided to the Company in their capacity as
such (including, without limitation, any adjustments to the number of shares
reserved for issuance thereunder approved by the board of directors and
stockholders of the Company prior to the date hereof), “Convertible Securities”
shall mean any stock or other security (other than Options) that is at any time
and under any circumstances, directly or indirectly, convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any shares of Common Stock, and “Options” shall mean any rights,
warrants or options to subscribe for or purchase shares of Common Stock or
Convertible Securities.
t.    Approval of Certain Matters. The Company has obtained the consent of RFXS
and shall, within ten (10) days of the date hereof, prepare and file with the
Commission a preliminary information statement on Form 14C needed for approval
of proposals that authorize the issuance in accordance with NASDAQ Rule 5635(d)
at a price reflecting the Exchange Securities, and as soon as practicable mail
to its stockholders a definitive information statement authorizing such action
which may include such additional matters as the Company reasonably determines
provided such matters will not result in any material delay in the effectiveness
of such action.
(Signature Pages Follow)



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


FUNCTION (X), INC.






By:____________________________________
Name:
Title:




HOLDER: BARRY HONIG, AS COLLATERAL AGENT


 


By:____________________________________




Address for Notices:
555 South Federal Highway, Suite 450, Boca Raton, Florida 33432Address for
delivery :


555 South Federal Highway, Suite 450, Boca Raton, Florida 33432







EXHIBIT A


Certificate of Designation for Series F Convertible Preferred Stock




EXHIBIT B


Form of New Note




SCHEDULE I


1.
In March 2017, the Company received a phone call from NASDAQ informing it that
in order to maintain compliance with NASDAQ Listing Rules, the Company would be
required to have an annual meeting of its stockholders by June 30, 2017.



2.
On April 7, 2017, the Company received written notice from NASDAQ indicating
that the Company did not maintain a minimum closing bid price of $1.00 per
share, as required by NASDAQ Listing Rule 5550(a)(2), for the preceding 30
business days. In accordance with Nasdaq Listing Rule 5810(c)(3)(A), the Company
was provided with a cure period of 180 calendar days, or until October 4, 2017,
to regain compliance with the Rule.





1

